--------------------------------------------------------------------------------

PURCHASE AGREEMENT

BY THIS PURCHASE AGREEMENT effective as of the 11th day of June, 2013 (the
“Effective Date”),

BY AND BETWEEN

> > > 0969015 B.C. LTD., with an address at 1311 Borregard Road, Quesnel, BC V2S
> > > 3Z7 (“Vendor”)

AND

> > > Wolverine Exploration Inc., with an address at 4055 McLean Road, Quesnel,
> > > BC V2J 6V5 (“Wolverine”)

WHEREAS Vendor, in consideration of the agreements set forth herein, has granted
certain rights to Wolverine under the following terms and conditions:

1.        Definitions

            a.             Definitions - The words and phrases used in this
Agreement shall have the following meanings:

            (1)             The "Property" shall include those certain mining
claims situated in the Cariboo Mining Division, Province of British Columbia,
more particularly described in Exhibit A attached hereto.

            (2)             “Shares” means fully paid and non-assessable common
shares in the capital of Wolverine, issued pursuant to exemptions from
registration and prospectus requirements contained in the United States
Securities Act of 1933 and the rules and regulations promulgated thereunder,
which Shares shall contain such restrictive legends regarding applicable hold
periods as required by such securities laws.

            b.             Transfer of Title – Upon Wolverine’s completion of
its obligations under subsection (a) of Section 2, Vendor shall transfer title
of the Property to Wolverine.

2.          Consideration to Vendor

            a.             Stock Transfer – As consideration, the Purchase Price
shall be the issuance of 35,000,000 Shares, subject to such conditions as may be
imposed by the rules and regulations of the British Columbia Securities
Commission and the United States Securities and Exchange Commission.

--------------------------------------------------------------------------------

Page | 2

            b.             Conditions for Transfer of Title and Subsequent
Limitations – At such time as the Wolverine has completed the stock transfers
specified in subsection (a) of this Section 2, the Property shall be transferred
to Wolverine.

3.        Obligations of Wolverine

            a.             Indemnity – Wolverine shall indemnify Vendor against
and hold Vendor harmless from any suit, claim, judgment or demand whatsoever
arising out of negligence on the part of Wolverine in the exercise of any of its
rights pursuant to this Agreement, provided that if Vendor or any person or
instrumentality acting on Vendor's behalf shall have been a contributing cause
to the event giving rise to such suit, claim, demand or judgment, Wolverine's
obligation to indemnify Vendor shall not exceed Wolverine's liability under the
laws applicable to the event giving rise to such suit, claim, demand or
judgment. Likewise, Vendor shall similarly indemnify Wolverine from claims
arising out of its negligence in the conduct of its activities prior to the
transfer of title.

            b.             Payment of Taxes – Wolverine shall pay all taxes
levied against the Property and any improvements on the Property. Wolverine
shall have the right to contest, in the courts or otherwise, the validity or
amount of any taxes or assessments, before it shall be required to pay the same.

4.        Title Matters

            a.             Representations and Warranties Related to the
Property – Vendor represents and warrants to Wolverine that: (1) the mining
claims constituting the Property have been located and appropriate record made
thereof in compliance with the laws of British Columbia, (2) the claim
maintenance fees have been paid prior to the effective date of this Agreement
and appropriate record made thereof; (3) there is no claim of adverse mineral
rights affecting the Property, (4) Vendor's right to the Property is free and
clear of all liens and encumbrances.

            b.             Joint Representations – Wolverine and Vendor jointly
represent and warrant that each company: (1) have the full right, power and
capacity to enter into this Agreement upon the terms set forth herein, (2) is
incorporated, organized and in good standing under the laws of the state of its
incorporation and is qualified to do business and is in good standing in their
respective jurisdictions; (3) has obtained all necessary corporate and
shareholder approvals and no further action on the part of its directors or
shareholders is necessary or desirable to make this Agreement valid and binding;
and (4) neither the execution and delivery of this Agreement nor any of the
agreement referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with any agreement to which it is a
party and by which it is currently bound.

            c.             Title Documents; Data – Upon written request of
Wolverine at any time, Vendor shall promptly deliver to Wolverine copies of all
title documents affecting the Property that Vendor has in its possession. If
Vendor is in possession or knows the whereabouts of technical data concerning
the mineral estate of the Property, Vendor shall, at Wolverine's expense,
furnish copies of such materials to Wolverine or notify Wolverine of the
location of such information.

--------------------------------------------------------------------------------

Page | 3

            d.             Title Defects, Defense and Protection – Wolverine
has, during its initial due diligence examination of the Property prior to the
Effective Date, examined and approved Vendor’s title to the Property. If title
to any of the Property is contested or questioned by any person, entity or
governmental agency Vendor and Wolverine shall undertake such actions as may be
required to perfect, defend or initiate litigation to protect such title.

            e.             Change of Law – If the law of British Columbia
concerning acquisition of mineral rights on federally managed lands is repealed,
amended, or new legislation is enacted, Wolverine shall have the right, at its
expense, to take whatever action it deems appropriate to preserve a right to
explore for, develop, and mine minerals from the Property. If Wolverine elects
to take any action under the terms of this subsection, it shall first notify
Vendor in writing setting forth the nature of the proposed action and an
explanation thereof. Vendor agrees to cooperate with Wolverine and execute
whatever documents are deemed necessary by Wolverine to accomplish such action.
Nothing in this subsection shall impose any obligation upon Wolverine to take
any action, or diminish the right of Vendor to take action it deems appropriate;
provided, however, that if Vendor chooses to take any action, it will first
inform Wolverine of the nature of such contemplated action.

5.        Share Matters

            Vendor represents and warrants to Wolverine that it is not a "US
Person" as that term is defined in Regulation S promulgated under the United
States Securities Act of 1933, as amended, and acknowledges and agrees that the
Shares will be issued in accordance with all applicable securities laws and will
be subject to hold periods and restrictions on resale in accordance with
applicable securities laws and it is Vendor’s responsibility to determine what
those hold periods and restrictions are before selling or otherwise transferring
any Shares.

6.        Notices

Any notice or communication required or permitted hereunder shall be effective
when personally delivered or deposited, postage prepaid, certified or
registered, in the United States mail to the addresses specified above. Either
party may, by notice to the other given as aforesaid, change its mailing address
for future notices.

7.        Confidentiality

            Each of the parties agrees that all information obtained under the
terms of this Agreement will not be publicly disclosed or used other than for
the activities contemplated hereunder except as required by law or by the rules
and regulations of any regulatory authority or stock exchange having
jurisdiction or with prior written consent of the other party, such consent not
to be unreasonably withheld.

--------------------------------------------------------------------------------

Page | 4

8.        Memorandum

            The parties to this Agreement agree to execute and record a
Memorandum of this Agreement in a form sufficient to constitute record notice to
third parties of the rights granted hereunder, which may be recorded in the
official records of Lincoln County, Nevada.

9.        Construction

            a.             Governing Law - This Agreement shall be construed by
the internal laws but not the laws of conflict of the State of Nevada.

            b.             Entire Agreement - All of the agreements and
understandings of the parties with reference to the Property are embodied in
this Agreement, and this Agreement supersedes all prior agreements or
understandings between the parties.

            c.             No Implied Covenants – It is expressly agreed that no
implied covenant or condition whatsoever shall be read into this Agreement
relating to any time frame as the measure of diligence for any operations of
Wolverine hereunder.

10.      Further Assurances

            The parties agree to perform all acts and execute all documents that
may be necessary to carry out the spirit and intent of this Agreement.

            SIGNED, effective as of the date recited above.

WOLVERINE EXPLORATION INC.

  /s/ Lee Costerd   Per:       Authorized Signatory  

 

0969015 B.C. LTD.

  /s/ Fran Macpherson   Per:       Authorized Signatory  


--------------------------------------------------------------------------------

EXHIBIT A
(The “Property” Defined)

Eureka Mineral Project
Cariboo Mining Division

Tenure No. Claim Name Type Sub Type Map No. Issue Date Good to Date Area (ha)
745062 SOVEREIGN M2 Mineral Claim 093A 2010/apr/11 2015/may/15 19.46 840959 ATIS
3 Mineral Claim 093A 2010/dec/16 2015/may/15 38.93 928322 ATIS N1 Mineral Claim
093A 2011/nov/06 2015/may/15 292.03 928323 ATIS N2 Mineral Claim 093A
2011/nov/06 2015/may/15 233.62 935959 ATIS WEST Mineral Claim 093A 2011/dec/03
2015/may/15 214.13 951931 GAL 300 Mineral Claim 093A 2012/feb/22 2013/oct/30
233.37 1012321 WD-S1 Mineral Claim 093H 2012/aug/28 2013/aug/28 466.77 1012453
MOUSTIQUE SOUTH Mineral Claim 093H 2012/aug/31 2013/aug/31 77.82 1014517 GAL-5
Mineral Claim 093H 2012/nov/14 2013/nov/14 447.3377 1014601 GAL-6 Mineral Claim
093G 2012/nov/18 2013/nov/18 38.8953 1014697 GAL-7 Mineral Claim 093A
2012/nov/21 2013/nov/21 369.6894 1014857 GAL-8 Mineral Claim 093A 2012/nov/28
2013/nov/28 486.4231 1014912 GAL-9 - - 093H 2012/nov/30 2013/nov/30 136.18
1015043 GAL-10 Mineral Claim 093A 2012/dec/05 2013/dec/05 330.7949 1015044
GAL-11 Mineral Claim 093G 2012/dec/05 2013/dec/05 19.4533 1015261 GAL-12 Mineral
Claim 093H 2012/dec/12 2013/dec/12 408.5148 1016546   - - 093G 2013/feb/02
2013/oct/30 38.9 1016554 GAL-14 Mineral Claim 093G 2013/feb/02 2014/feb/02
19.4514 1016559 GAL-15 Mineral Claim 093G 2013/feb/02 2014/feb/02 19.4458
1016986 GAL-16 Mineral Claim 093G 2013/feb/17 2014/feb/17 19.4514              
  Total Hectares             3910.6671 Total Acres             9663.4688


--------------------------------------------------------------------------------